DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/266352 filed February 5, 2021. Claims 1-11 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a second urging member” but neither claim 9 nor claim 1 recite a “first urging member” or any other recitation about an urging member, and therefore claim 9 is indefinite because it is unclear how many urging members are required. Reciting a second urging member in claim 9 would suggest that a first one is also required, but a first urging member is only recited in claim 8, from which claim 9 does not depend. Therefore for the purposes of examination claim 9 will be understood as being dependent on claim 8, such that the recitation of first and second urging members becomes clear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohba (US 2018/0252512).
Regarding claim 1: Ohba discloses a coating apparatus (60) having a movable plate (61) which is a support plate and a plurality of coating units (63) which are application bodies disposed on the movable plate (61), each having a coating needle (64) with a tip and a tank (65) at the tip for holding coating material (66) within its recess (pars. 98, 101, figures 13-16).
Regarding claim 2: Ohba discloses that the tank (65) is a tip recess having an opening at the bottom thereof where the tip passes through (see figures 15 and 19). 
Regarding claim 3: Ohba discloses that the needle (64) has a tip end which is a protrusion protruding outward of the opening of the tank (65) (see figures 15 and 19). 
Regarding claim 4: Ohba discloses that the coating units (63) each include a support frame which can be considered a rod connecting to the plate (61) on the top with the needle (64) being on the 
Regarding claim 5: Ohba discloses that the needle (64) has a pointed end that protrudes outwardly from the tank (65) (see figure 19).
Regarding claim 6: Ohba discloses that the needles (64) have specific diameters (par. 118) such that they are cylindrical, and the recess at the bottom of the tank (65) must inherently be annular in shape such that it can be considered an annular groove portion (see figures 15, 19).
Regarding claim 7: Ohba discloses that the plate (61) has a flat plate shape (see figures 12 and 13). 
Regarding claim 11: Ohba does not disclose the composition or purpose of the paste being applied but the limitations “capable of holding coating liquid” in claim 1 and “the coating liquid contains an antislip treatment composition” in claim 11 are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the paste applied by Ohba can be an antislip treatment composition. 

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaage (US 2011/0132109).
Regarding claim 1: Delaage discloses an application device (85) for forming microdeposit spots which includes a lever (53) which is a support plate that supports a plurality of needles (3) that are application bodies each having a reservoir (11) at its bottom near the tip (34) of the needle (3) (pars. 25-42, figure 1). 
Regarding claim 2: Delaage discloses that the reservoir (11) has a lower part (14) which is a tip recess having an opening at the tip (34) face of the needle (3) (figure 1).
Regarding claim 3: Delaage discloses that the needle (3) has a tip (34) protruding from the opening of the lower part (14) of the reservoir (11) (par. 114, figure 4b). 
Regarding claim 4: Delaage discloses that each of the needles (3) is supported by way of a body (32, 33) which is a support rod, the tip (34) being at the other end, and where the reservoir (11) is an application tube disposed on an outer side of the tip (34) and the lower part (14) of the reservoir (11) is at its lower tip (figure 1). 
Regarding claim 5: Delaage discloses that the needle (3) has a pointed tip (34) end protruding from the opening of the lower part (14) of the reservoir (11) (par. 114, figure 4b).
Regarding claim 6: Delaage discloses that the lower part (14) of the reservoir (11) includes a conical bore such that it has an annular groove surrounding the tip (34) of the needle (3) (par. 31, figure 1). 
Regarding claim 7: Delaage shows that the lever (53) has a flat plate-like shape (figure 1). 
Regarding claim 11: Delaage does not disclose that the liquid sample being deposited cis an antislip treatment composition but the limitations “capable of holding coating liquid” in claim 1 and “the coating liquid contains an antislip treatment composition” in claim 11 are deemed to be statements with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the liquid applied by Delaage can be an antislip treatment composition. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba as applied to claims 1-7 and 11 above and further in view of Habich et al. (US 4,946,708).
Regarding claim 8: Ohba discloses that each of the coating units (63) is disposed on the plate (61) such that they are vertically movable (pars. 102-104, figure 14) but fails to explicitly disclose a first urging member constantly urging the application bodies towards lower limit positions disposed in each of the bodies. However, Habich et al. discloses a similar pin application device in which the pins (112) are provided with spring members (122) on their bodies which urge the pins (112) towards a lowest limit position (col. 8 lines 1-27, figures 9-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use spring members as taught by Habich et al. on each of the coating unit (63) needles (64) of Ohba because Habich et al. teaches that the spring members limit the force of the pins on the surfaces and provide a tolerance for small variations in height on the surface (col. 8 lines 17-23).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delaage as applied to claims 1-7 and 11 above and further in view of Habich et al. (US 4,946,708).
Regarding claim 8: Delaage discloses that each of the needles (3) is disposed on the lever (53) such that they are vertically movable (figures 1 and 4) but fails to explicitly disclose a first urging member constantly urging the application bodies towards lower limit positions disposed in each of the bodies. However, Habich et al. discloses a similar pin application device in which the pins (112) are provided with spring members (122) on their bodies which urge the pins (112) towards a lowest limit position (col. 8 lines 1-27, figures 9-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use spring members as taught by Habich et al. on each of the needles (3) of Delaage because Habich et al. teaches that the spring members limit the force of the pins on the surfaces and provide a tolerance for small variations in height on the surface (col. 8 lines 17-23).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba in view of Habich et al. as applied to claims 1-8 and 11 above, and further in view of Ferri et al. (US 4,569,305). 
Regarding claim 9: Habich et al. teaches an aligning pin (148) which is a guide member designed to align the coating needles to the substrate, but Ohba and Habich et al. fail to explicitly disclose a guide member that has an upper and lower position both below the lower ends of the application bodies along with a second urging member urging the guide member towards that lower position. However, Ferri et al. discloses a similar pin coating apparatus having a side frame (18) with a centering gudgeon (30) which is a guide member disposed at an upper plate (24) with multiple positions all below the lowest end of the push rods (20) which correspond to the needles of Ohba, along with a spring (32) constantly urging the gudgeon (30) downwardly, where the side frame (18) also carries a lower drilled plate (19) (col. 2 lines 8-30, figures 4-5). It would have been obvious for one of ordinary skill in the art 
Regarding claim 10: Ohba, Habich et al. and Ferri et al. disclose a lower drilled plate (19) which is a guide plate through which the needles extend about a midpoint thereof such that they are movable (see Ferri et al. figures 4-5). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delaage in view of Habich et al. as applied to claims 1-8 and 11 above, and further in view of Ferri et al. (US 4,569,305). 
Regarding claim 9: Habich et al. teaches an aligning pin (148) which is a guide member designed to align the coating needles to the substrate, but Delaage and Habich et al. fail to explicitly disclose a guide member that has an upper and lower position both below the lower ends of the application bodies along with a second urging member urging the guide member towards that lower position. However, Ferri et al. discloses a similar pin coating apparatus having a side frame (18) with a centering gudgeon (30) which is a guide member disposed at an upper plate (24) with multiple positions all below the lowest end of the push rods (20) which correspond to the needles of Delaage, along with a spring (32) constantly urging the gudgeon (30) downwardly, where the side frame (18) also carries a lower drilled plate (19) (col. 2 lines 8-30, figures 4-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a centering arrangement as taught by Ferri et al. for the apparatus of Delaage et al. because Ferri et al. teaches that the centering gudgeon ensures correct centering and therefore correct deposition and is lower than the pins in order to 
Regarding claim 10: Delaage, Habich et al. and Ferri et al. disclose a lower drilled plate (19) which is a guide plate through which the needles extend about a midpoint thereof such that they are movable (see Ferri et al. figures 4-5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
1/14/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717